DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.  All previously pending device claims are cancelled, and newly presented claims 20-30 drawn to a method are pending.
 

Response to Arguments
Applicant’s arguments presented 04 January 2021 are directed toward newly submitted method claims.  Because the previously pending device claims are cancelled and the newly submitted claims are directed to a method, new rejection are presented below.  The applicant’s arguments relevant to the instant claims are addressed here.
On page 4 of the Remarks, the applicant argues Toth does not render obvious oxygen and carbon dioxide sensors in the nasal insert.  The Office respectfully disagrees because Toth suggests a breath gas constituent may be measured by the sensors of the embodiment shown in Figures 11a-b [par. 0278], and Toth defines breath gas constituents as including measurements of oxygen and carbon dioxide [pars. Toth is not directed to treating limited or obstructed nasal airflow.  However, Toth is directed to monitoring airflow parameters which the skilled artisan would find pertinent to assessing air flow during the application of the treatment device taught by Santin.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 4 of the Remarks, the applicant argues Rosenhein uses different sensors (pulse oximeters) in different locations (body cavities, primarily the vagina) and is therefore not combinable with Santin and Toth.  The Office respectfully disagrees because Rosenhein is analogous art in that it is pertinent to the problem of retrieving data from measurement devices placed within body cavities.  The retrieval of physiological data is pertinent to the method rendered obvious by Santin in view of Toth regardless of the exact type of physiological data.  The applicant is directed to MPEP § 2141.01(a) which states: “a reference is analogous art to the claimed invention if … the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention.”


Drawings
The drawings are objected to because reference numbers 63 and 65 in Figure 9 are too faint for adequate reproduction in a printed patent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 22, the metes and bounds of the claim limitation “wherein the sensor comprises a substrate and the one or more bio-sensors being arranged on a substrate that is removably attached to the nasal insert” cannot be determined by the examiner because it is unclear whether the applicant is intending to claims a single substrate or multiple substrates recited in claim 1 or introduce an additional substrate.  The specification appears to describe a sensor insert with a single substrate.  In the interest of compact prosecution, the claims is interpreted as referring to a single removable substrate.
Claims 23-24 are rejected by virtue of their dependence on indefinite claim 22.
Claim 27 recites the limitation "the top ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The original disclosure does not mention a top ring.  Rings #92 and #94 are mentioned but the examiner cannot determine which would be considered the top ring.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20-22 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Santin et al. (US 2006/0085027) in view of Toth et al. (US 2014/0275857).

[Claim 20] Santin discloses a method for treating a limited or obstructed airflow in a nasal cavity, comprising: 
treating the nasal cavity by inserting a nasal insert (nasal breathing assist device) into the nasal cavity, the nasal insert including: 
a circular first end (Figs. 1, 8-9, #14) defining a first circular opening having a first diameter; 
a second end (Figs. 1, 8-9, #12) defining a second opening having a second diameter that is larger than the first diameter; 
a side wall (sidewall of a tubular element, Figs. 1, 8-9 #10) connecting the first and second ends and tapering outwardly from the first diameter to the larger second diameter [par. 0087]; 
a passage (formed by the tubular element along central axis X1 as shown in Figure 1) defined between the first and second ends to allow for respiration by the patient through the passage [par. 0087]; and 
wherein inserting the nasal insert into the nostril results in the sensor being completely disposed within the nostril (as shown in Figure 12, the nasal insert is placed completely within the patient’s nostrils).
Santin does not disclose a sensor comprising one or more bio-sensors carried by the nasal insert, the one or more bio-sensors collecting at least oxygen and carbon dioxide measurements from gas flowing through the nostril; generating data by the sensor based upon the flow of respiratory gases through the nostril; and reviewing the data generated by the sensor to determine effects caused by the treatment.
interfacing component, Fig. 11a-b #1110) comprising one or more bio-sensors (sensors, Fig. 11a-b, #1123a-c) for measuring respiratory data (flow parameters, temperature, or breath gas constituents) attached to and positioned within the nasal insert via support structure (Fig. 11a-b #1121) [pars. 0276-0278].  Toth discloses the one or more biosensors include sensors for measuring breath gas constituents [par. 0278], and known breath constituent sensors in the art include oxygen and carbon dioxide sensors as evidenced by the disclosure of Toth [pars. 0019, 0040].  Data generated by the sensors may be presented to a user or machine for review and analysis to assess the effects of treatment [pars 0202, 0217-0219].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nasal insert taught by Santin to include sensors for collecting oxygen and carbon dioxide measurements and present measurements from the sensors to a user or machine for evaluation of treatment, as taught by Toth, in order to measure respiratory data and assess the condition of the patient during treatment.

[Claim 21] Toth discloses the one or more sensors may transmit the data generated wirelessly for review [pars. 0038, 0162, 0237].

[Claim 22] Santin further discloses the nasal insert comprises a substrate (filter, Fig. 6 #30, or alternatively medication carrier, Fig. 9 #60, having medium) [pars. 0098-0100] that is attachable to the nasal insert so as to place the insert within a patient's nostril upon insertion of the nasal insert into a patient's nostril (the filter is snap-plugged into the tubular element of the nasal breathing assist device [par. 0099], and the medication carrier includes a frame for sliding within two opposing channels of the tubular element of the nasal breathing assist device [par. 0100]).  The substrate is arranged so as to be 
However, as described in the rejection of claim 20 above, Toth discloses positioning one or more wireless sensors on a support structure centrally located within the passage of the nasal insert. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nasal insert of Santin by attaching the sensors taught by Toth to the removable substrate (filter or alternatively the medication carrier, both considered a support structure) in order to predictably position the one or more sensors centrally within the passage to measure respiratory parameters. 

[Claim 25]  Toth discloses the one or more biosensors include sensors for measuring breath gas constituents [par. 0278] and breath gas constituents are known to those of skill in the art to include nitric oxide sensors [par. 0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date to select a nitric oxide sensor in order to assess metabolic and/or cardiopulmonary parameters.

[Claim 26]  Toth discloses the one or more biosensors include a temperature sensor [par. 0278].

[Claim 27] Santin discloses the nasal insert has a length from the second end to the first end that is sufficient to extend from an opening to a nasal valve in the nostril of the user, and wherein the circular first end of the nasal insert is sized to, and sufficiently stiff to, alter the anatomy of the user's nasal valve [Fig. 12; pars. 0109, 0119].

[Claim 28] As shown in Figure 12 of Santin, the nasal insert is pushed entirely within the patient’s nostrils. 

[Claims 29-30] Santin discloses a substrate that comprises a medication carrier (medication carrier, Fig. 9 #60) [pars. 0098-0100] that releases medication to the patient (implicitly the medication is administered by release as time passes) [par. 0100].


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Santin et al. (US 2006/0085027) in view of Toth et al. (US 2014/0275857) as applied to claim 22 above, and further in view of Rosenhein (US 2010/0274105).

[Claims 23-24] Santin in view of Toth discloses collecting, transmitting and externally storing data but is silent regarding removing the sensor from the insert to review the data generated by the sensor and downloading the data from the sensor.
Rosenhein discloses an analogous sensing device configured to be positioned in a body cavity pertinent to the problem of retrieving data from measurement devices placed within body cavities.  Rosenhein discloses a self-contained physiological measuring device adapted for disposition within a patient body cavity, wherein the device measures one or more physiological parameters, stores such measurements to memory for subsequent download/processing upon removal of the device from the body cavity and/or upon wireless interrogation [abstract; par. 0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nasal insert rendered obvious by Santin in view of Toth to include memory on-board the one or more sensors such that measurements stored in memory may be downloaded upon removal of the device from the body cavity, as taught by Rosenhein, in order to improve reliability by ensuring data measurements are recorded and stored even in the absence of external communication.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        07 June 2021